DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Speasl et al (US Pub. No. 2021/0312561).
As per claims 1and 11, Speasl et al disclose a system and method for capturing images and/or 
videos of an asset or property and transmit then to a blockchain communication system having a server for comparing the images or videos of the assets using metadata related to the images/videos of the asset.  See the abstract of Speasl et al.  Accordingly, Speasl et al teach or disclose the claimed invention.  Particularly, Speasl et al disclose:  
	a blockchain communication network (see paragraph [0054]  of  Speasl et al);
an appraisal server in communication with the blockchain network (see paragraphs [0054]  -  [0055]  of  Speasl et al;
a client device paired with the appraisal server (see paragraphs [0022] – [0024] and [0051] of Speasl et al;  and  
the appraisal server receiving a request from the client device to prepare an updated digital appraisal in the blockchain communication network, the appraisal server responding to the request (see paragraphs [0033] , [0055]  and [0058] of  Speasl et al.)  by:
	determining a geolocation of the client device   [0034] – [0035]  and [0040]  -  [0044]  of  Speasl et al;
implementing a secure connection with the client device to enable a secure image capture transmission of a prior appraisal of an asset [0034] – [0035] ;
computationally performing an internal validation of the integrity of the image capture of the prior appraisal by extracting text data and metadata from the image capture of the prior appraisal (see paragraphs [0032] – [0034]  of  Speasl et al;
	computationally processing a transmission from the client device of an image capture of the asset, computationally processing a transmission from the client device of a video capture of the asset, comparing geolocation data associated with (1) the client device; (11) the image of the prior appraisal, (iv) the image capture of the asset, and (v) the video capture of the asset to verify submission integrity (See paragraphs [0033]  -  [0036]  of  Speasl et al;
	if the submission integrity is verified, computationally generating an updated appraisal of the asset using (i) the extracted data and metadata of the captured image of the prior appraisal, (ii) the image capture of the asset, and (iii) the video capture of the asset (see paragraphs [0033] -  [0036]  of  Speasl et al) ; and
	recording the updated appraisal in a blockchain transaction (see paragraphs [0052]  to  [0054]  of  Speasl et al.

As per claim 5, Speasl et al disclose the appraisal server processes the captured prior appraisal image to detect for alterations using digital image manipulation detection algorithms.  See paragraphs [0032]  -  [0036]  and  [0056]  of  Speasl et al.

As per claim 6, Speasl et al disclose the electronic wallet further includes a plurality of videos detailing historical data about the asset.  See paragraphs [0052]  and  [0032]  -  [0036]  of  Speasl et al.
 
	As per claim 7, Speasl et al further teach “requiring multiple electronic signatures in order to accept an electronic blockchain transaction recording the digital appraisal”.  See paragraph [0065]  of  Speasl et al. .  Speasl et al teach requiring a first electronic signature that corresponds to the processing of the updated appraisal, such that a verification of the integrity of the signature is applied to the blockchain transaction, and responding to the first electronic signature by verifying the integrity of the signature.  See paragraphs [0054]  to  [0055]  of  Speasl et al. 

As per claim 8, Speasl et al teach the client device receives a QR code from the appraisal server to access the updated appraisal.  See paragraph [0101]  of  Speasl et al.

As per claim 9, Sepasl et al disclose the client device receives a QR code from the appraisal server to access the updated appraisal and a plurality of other updated appraisals.  See paragraph [0101]  of  Speasl et al.

As per claim 10, Speasl et al disclose the digital appraisal system including:
a parser computationally parsing and indexing the extracted index text data and metadata from the image capture of the prior appraisal, an machine learning engine comparing the extracted, indexed data and metadata from the image capture of the prior appraisal with a corpus of data including a plurality of
other appraisals, a classifier classifying the extracted, indexed data and metadata from the image capture 
of the prior appraisal based on the comparison with the corpus of data, and generating the updated appraisal based on the classifying. 
	See paragraphs -0032]- [0035], [0054] – [0055]  and  [0065]  of  Speasl et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speasl et al (US Pub. No. 2021/0312561) as applied to claim 1 above and in view of Quigley et al (WO-2020092900-A2).
As per claim 2, Speasl et al teach storing a copy of the updated appraisal, the updated appraisal being configured to enable access to the updated appraisal via a QR code image.  See paragraphs [0027]  and [0047] and [0054]  of  Speasl et al.  Speasl does not explicitly discuss a digital wallet for storing updated appraisals.
As per claim 3, Speasl et al disclose does not explicitly teach an the electronic wallet includes a
plurality of updated appraisals, each being separately configured as respective non-fungible tokens.  
	Updated appraisals are discussed at paragraphs [0036]  and [0052]  -  [0054]  of  Speasl et al.   Speasl et al further teach that the appraised items can be any types of items which may be non-fungible goods.  See paragraphs [0020]  and  [0026]  of  Speasl et al.
	Quigley et al disclose a system and method for that generate, store, transact, transfer, exchange, and/or otherwise process digital tokens.  The system and method obtain an identifier for an item that includes a set of item attributes, generate a digital token including a set of digital attributes that correspond to the set of item attributes, and cryptographically link the digital token to one or more units of the item. The digital token may be transferred, exchanged, redeemed, or otherwise transacted, which provides both the flexibility and convenience of virtual item transactions and the reliability and value of physical item transactions.  See the abstract of Quigley et al.  Quigley et al further teach storing updated data on a digital wallet.  See paragraph [0013] , [0030] and [0225] of  Quigley et al. 
	As per claims 2 and 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Quigley et al into the system and method of Speasl et al in order to safely store an item so that the item cannot be altered and can be easily traded or sold.

As per claim 4, Speasl et al disclose the plurality of updated appraisals are bound into a ring, such that they are interchangeably accessible to a third party service provider on behalf of a user of the client device.  See paragraphs  [0056] and [0062]  of  Speasl et al.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

June 8, 2022